*319Opinion by
Lawrence, J.
It was stipulated that the items of merchandise in question consist of watch movements similar in all material respects to those which were the subject of United States v. Helbros Watch Co. et al. (38 C. C. P. A. 1, C. A. D. 430). Upon the agreed statement of facts and the cited authority, the merchandise was held properly dutiable at the base rate of 90 cents each as watch movements more than 1 inch but less than 1.77 inches wide under paragraph 367 (a) (1), as modified, supra.